 Case 3:20-cr-30040-SMY Document 1 Filed 03/03/20 Page 1 of 10 Page ID #1



                         IN THE UNITED STATES DISTRJCT COURT
                        FOR THE SOUTHERN DISTRJCT OF ILLINOIS

UNITED STATES OF AMERJCA,                      )
                                               )
        Plaintiff,                             )
                                               )
vs.                                            )      CRJMINAL NO.
                                               )
SARAH A. DELASHMIT                             )      Title 18, United States Code,
                                               )      Sections 1341, 1343, and 1028A(a)(l)
        Defendant.                             )
                                                                                FILED.
                                          INDICTMENT
                                                                                MAR O3 2fl?O
        THE GRAND JURY CHARGES:

                                        INTRODUCTION

        1.      SARAH DELASHMIT falsely claimed she had breast cancer and genetic

disorders to receive financial assistance and other benefits.

       2.       In October 2015 and March 2016, SARAH DELASHMIT falsely claimed she was

diagnosed with muscular dystrophy and spinal muscular atrophy (SMA) to attend Camp Summit,

a nonprofit camp serving individuals with disabilities located in Texas. While at Ca.mp Summit,

SARAH DELASHMIT impersonated an individual with disabilities by confining herself to a

wheelchair and pretending to need assistance with most daily activities, such as getting dressed

and bathing, despite being fully able to walk and care for herself. She also applied for and received

financial assistance to attend Can1p Summit.

       3.       From at least October 20 17 tlu·ough at least March 20 18, SARAH DELASHMIT

falsely claimed she was a breast cancer survivor to go on a trip and receive donated items through

the Young Survival Coalition (YSC), a nonprofit organization serving young adults who have been

diagnosed with cancer based in New York. SARAH DELASHMIT applied for and received a

travel grant to attend the YSC National Summit in Orlando, Florida, an event for cancer survivors
 Case 3:20-cr-30040-SMY Document 1 Filed 03/03/20 Page 2 of 10 Page ID #2



and young adults living with cancer. She also applied for and received a new bicycle and cycling

equipment free of charge through YSC's Tour de Pink Survivor Bike Program.

        4.      In addition, in May 2019, SARAH DELASHMIT made false statements to a credit

card company and an internet retailer to fraudulently obtain a triathlon bicycle valued at $4,499.00

without paying for it.

                                            COUNTl
                                          WIRE FRAUD

        1.      The allegations contained in the Introduction are re-alleged and incorporated herein

as if fully set forth again.

        2.      At all relevant times, SARAH DELASHMIT was an individual residing in

Madison County and Jackson County within the Southern District of Illinois.

        3.      From at least June 22, 2015, and continuing until at least March 27, 2018, in

Madison County and Jackson County, within the Southern District of Illinois, and elsewhere,

                                     SARAH DELASHMIT,

defendant herein, knowingly devised and engaged in a scheme and artifice to defraud certain

nonprofit organizations, to obtain money and property by means of materially false and fraudulent

pretenses, representations, and promises, which scheme is further described below.

        4.      It was the object of this scheme and artifice to defraud that SARAH DELASHMIT

obtained money, property, and other benefits from nonprofit organizations serving individuals

diagnosed with genetic disabilities and breast cancer.

        5.      It was part of the scheme and artifice to defraud that SARAH DELASHMIT

falsely claimed she was diagnosed with muscular dystrophy and SMA.

        6.      It was further part of the scheme and artifice to defraud that, on or about June 22,

2015 and on or about January 15, 2016, SARAH DELASHMIT applied to attend Camp Summit.
                                                 2
 Case 3:20-cr-30040-SMY Document 1 Filed 03/03/20 Page 3 of 10 Page ID #3



In her online applications, SARAH DELASHMIT falsely represented herself as a person living

with muscular dystrophy and SMA.

       7.      It was further part of the scheme and artifice to defraud that, on or about August

25, 2015 and on or about February 19, 2016, SARAH DELASHMIT applied for financial aid

from Camp Summit. In her applications, SARAH DELASHMIT submitted forms posing as an

individual with the initials C.D., and provided C.D. 's social security benefit statements as proof of

income.

       8.      It was further part of the scheme and artifice to defraud that, in October 2015 and

March 2016, SARAH DELASHMIT attended Canip Summit posing as an individual with

muscular dystrophy and SMA.

       9.      It was further part of the scheme and artifice to defraud that SARAH

DELASHMIT falsely claimed she was a breast cancer survivor.

        10.    It was further part of the scheme and artifice to defraud that, on or about October

20, 2017, SARAH DELASHMIT applied for a travel grant to attend the YSC National Summit

in Orlando, Florida. In her application, SARAH DELASHMIT falsely claimed she had been

diagnosed with breast cancer and falsely claimed to have a fiance and son that prevented her from

affording to attend the event.

        11.    It was further part of the scheme and artifice to defraud that, on or about February

22, 2018, SARAH DELASHMIT attended the YSC National Summit in Orlando, Florida, posing

as a breast cancer survivor.

       12.     It was further part of the scheme and artifice to defraud that, on or about March 27,

2018, SARAH DELASHMIT applied for a new bicycle and other donated cycling items through



                                                  3
 Case 3:20-cr-30040-SMY Document 1 Filed 03/03/20 Page 4 of 10 Page ID #4



YSC's Tour de Pink Survivor Bike Program. In her application, SARAH DELASHMIT falsely

claimed she had been diagnosed with breast cancer.

        13.    It was further part of the scheme and artifice to defraud that, on or about June 7,

2018, SARAH DELASHMIT received a donated bicycle and other cycling items through YSC's

Tour de Pink Survivor Bike Program.

        14.    On or about June 22, 2015, in Madison County, within the Southern District of

Illinois and elsewhere,

                                      SARAH DELASHMIT,

defendant herein, for the purpose of executing the aforesaid scheme, and attempting to do so,

knowingly did cause to be transmitted by means of a wire communication in interstate commerce,

from Highland, Illinois, to Dallas, Texas, certain signals, namely' an online application to atte~d

Camp Summit;

       All in violation of Title 18, United States Code, Section 1343.

                                      COUNT2
                              AGGRAVATED IDENTITY THEFT

        1.     The allegations.contained in the Introduction and paragraphs 2 to 13 of Count 1 are

re-alleged and incorporated herein as if fully set forth again.

       2.      On or about August 25, 2015, in Madison County, within the Southern District of

Illinois, and elsewhere,

                                     SARAH DELASHMIT,

defendant herein, knowingly possessed and used, without lawful authority, a means of

identification of another person, namely the social security number of an individual with the initials

C.D., the defendant's possession of that means of identification was during and in relation to a

felony violation enumerated in 18 U.S.C. § 1028(c.), namely wire fraud, and the defendant knew
                                                  4
 Case 3:20-cr-30040-SMY Document 1 Filed 03/03/20 Page 5 of 10 Page ID #5



that the means of identification belonged to another actual person.

        All in violation of Title 18, United States Code, Section 1028A(a)(l).

                                           COUNT3
                                          WIRE FRAUD

        1.     The allegations contained in the Introduction and paragraphs 2 to 13 of Count 1 are

re-alleged and incorporated herein as if fully set forth again.

        2.     On or about January 15, 2016, in Jackson County, within the Southern District of

Illinois and elsewhere,

                                      SARAH DELASHMIT,

defendant herein, for the purpose of executing the aforesaid scheme, and attempting to do so,

knowingly did cause to be transmitted by means of a_wire communication in interstate commerce,

from Desoto, Illinois, to Dallas, Texas, certain signals, namely an online application to attend

Camp Summit;

        All in violation of Title 18, United States Code, Section 1343.

                                      COUNT4
                              AGGRAVATED IDENTITY THEFT

        1.     The allegations contained in the Introduction and paragraphs 2 to 13 of Count 1 are

re-alleged and incorporated herein as if fully set forth again.

       2.      On or about February 19, 2016, in Madison County, within the Southern District of

Illinois, and elsewhere,

                                     SARAH DELASHMIT,

defendant herein, knowingly possessed and used, without lawful authority, a means of

identification of another person, namely the social security number of an individual with the initials

C.D., the defendant's possession of that means of identification was during and in relation to a

                                                  5
 Case 3:20-cr-30040-SMY Document 1 Filed 03/03/20 Page 6 of 10 Page ID #6




felony violation enumerated in 18 U.S.C. § 1028(c), namely wire fraud, and the defendant knew

that the means of identification belonged to another actual person.

              All in violation of Title 18, United States Code, Section 1028A(a)(l).

                                             COUNTS
                                          WIRE FRAUD

        1.     The allegations contained in the Introduction and paragraphs 2 to 13 of Count 1 are

re-alleged and incorporated herein as if fully set forth again.

       2.      On or about March 8, 2018, in Madison County, within the Southern District of

Illinois and elsewhere,

                                      SARAH DELASHMIT,

defendant herein, for the purpose of executing the aforesaid scheme, and attempting to do so,

knowingly did cause to be transmitted by means of a wire communication in interstate commerce,

from Highland, Illinois, to New York, New York, certain signals, namely an online reimbursement

form relating to expenses incurred to attend the YSC National Summit;

       All in violation of Title 18, United States Code, Section 1343.

                                             COUNT6
                                          WIRE FRAUD

        1.     The allegations contained in the Introduction and paragraphs 2 to 13 of Count 1 are

re-alleged and incorporated herein as if fully set forth again.

       2.      On or about February 24, 2018, in Madison County, within the Southern District of

Illinois and elsewhere,

                                     SARAH DELASHMIT,

defendant herein, for the purpose of executing the aforesaid scheme, and attempting to do so,

knowingly did cause to be transmitted by means of a wire communication in interstate commerce,

                                                  6
 Case 3:20-cr-30040-SMY Document 1 Filed 03/03/20 Page 7 of 10 Page ID #7




from Highland, Illinois, to New York, New York, certain signals, namely an online application to

receive a free bicycle through YSC's Tour de Pink Survivor Bike Program;

       All in violation of Title 18, United States Code, Section 1343.

                                          COUNT7
                                         MAILFRUAD

        1.     On or about February 27, 2019, and continuing until at least on or about May 9,

2019, in Madison County, within the Southern District of Illinois, and elsewhere,

                                     SARAH DELASHMIT,

defendant herein, knowingly devised and engaged in a scheme and artifice to defraud an online

retailer, to obtain property by means of materially false and fraudulent pretenses, representations,

and promises, which scheme is further described below.

       2.      It was the object of this scheme and artifice to defraud that SARAH DELASHMIT

obtained a tri~thlon bicycle worth $4,499.00 without paying for it.

       3.      It was part of the scheme and artifice to defraud that, on or about February 27, 2019,

SARAH DELASHMIT purchased a triathlon bicycle for $4,499.00 from a retailer in Miamt

Florida, through the website eBay. SARAH DELASHMIT purchased the triathlon bicycle using

a credit card issued to an individual with the initials C.D. without permission.

       4.      It was further part of the scheme and artifice to defraud that SARAH

DELASHMIT caused the retailer to ship the triathlon bicycle via the United Parcel Service (UPS)

from Miami, Florida, to a post office in Saint Louis, Missouri. The United State Postal Service

(USPS) then finished delivery to SARAH DELASHMIT's Post Office (PO) Box, located in

Highland, Illinois.

       5.      It was further part of the scheme and artifice to defraud that SARAH

DELASHMIT picked up the triathlon bicycle from the post office.
                                                 7
 Case 3:20-cr-30040-SMY Document 1 Filed 03/03/20 Page 8 of 10 Page ID #8




        6.       It was further part of the scheme and artifice to defraud that SARAH

DELASHMIT subsequently caused a chargeback to be filed with C.D.'s credit card company.

SARAH DELASHMIT did not return the triathlon bicycle and the charge was removed from

C.D.'s credit card account.

        7.       On or about April 16, 2019, in Madison County, within the Southern District of

Illinois,

                                     SARAH DELASHMIT,

defendant herein, for the purpose of executing the aforesaid scheme, and attempting to do so,

knowingly did cause to be delivered by mail, according to the direction thereon, a package

containing a triathlon bicycle, that package being delivered to defendant's PO Box in Highland,

Illinois;

        All in violation of Title 18, United States Code, Section 1341.

                                      COUNTS
                              AGGRAVATED IDENTITY THEFT

            1.   The allegations contained in Count 7 are re-alleged and incorporated herein as if

fully set forth again.

        2.       On or about February 27, 2019, in Madison County, within the Southern District of

Illinois, and elsewhere,

                                     SARAH DELASHMIT,

defendant herein, knowingly possessed and used, without lawful authority, a means of

identification of another person, namely account number ************9038, issued to an

individual with the initials C.D., for use in connection with her Discover credit card account, the

defendant's possession of that means of identification was during and in relation to a felony

violation enumerated in 18 U.S.C. § 1028(c), namely mail fraud, and the defendant knew that the
                                                 8
..   ", '
              Case 3:20-cr-30040-SMY Document 1 Filed 03/03/20 Page 9 of 10 Page ID #9




            means of identification belonged to another actual person.

                    All in violation of Title 18, United States Code, Section 1028A(a)(l).

                                             FOREFEITURE ALLEGATION

                    As a result of the commission of the offense described, Count 1, 3, 5, and 6 in this

            Indictment,

                                                 SARAH A. DELASHMIT,

            defendant herein, shall forfe it to the United States, pursuant to Title 18, United States Code,

            Section 98l(a)(l)(c), and Title 28, United States Code, Section 2461 , any and all prop~rty

            constituting, or derived from, any proceeds said defendant obtained, directly or indirectly, as a

            result of said violation. The property to be forf~ited includes, but is not limited to:

                    A. Pair of plack and blue Shimano Torbal Cycling shoes;

                    B. Blue Giant Avail Bicycle Serial No: C4CV3447; and

                    C. Cycling Jersey with "YSC" and "Survivor" writing.

            Additionally, as a resu lt of the commission of the offense described, Count 7 in this Indictment,

                                                 SARAH A. DELASHMIT,

            defendant herein, shall forfeit to the United States, pursuant to Title 18, United States Code,

            Section 982(a)(2) and Title 18, United States Code, Section 2461 , any and all property constituting,

            or derived from, any proceeds said defendant obtained, directly or indirectly, as a result of said

            violation. The property to be forfei ted includes, but is not limited to :

                    A. Pink Quintana Roo PR Five bicycle Serial No: F87LM0879.

                                                                    A TRUE BILL




                                                               9
Case 3:20-cr-30040-SMY Document 1 Filed 03/03/20 Page 10 of 10 Page ID #10




S'~ ' 'JI-IOEFT
United States Attorney




Recommended Bond: $10,000 unsecured




                                      10
